Exhibit 10.23

February 23, 2016

Kirk Rosemark

Dear Kirk:

CymaBay Therapeutics (the “Company”) is pleased to offer you employment as Vice
President of Business Development on the following terms:

1. Position, Duties and Responsibilities. Subject to the terms set forth herein,
the Company agrees to employ you in the position of as Vice President of
Business Development and you hereby accept such employment effective
immediately. You will report to the Company’s Chief Executive Officer (“CEO”)
and will perform the duties customarily associated with this position and such
other duties as are assigned to you by the CEO. You will devote your full
business time and attention to the business affairs of the Company, except for
reasonable vacations and periods of illness or incapacity permitted by the
Company’s general employment policies. The employment relationship between you
and the Company shall also be governed by the general employment policies and
practices of the Company, including those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
letter agreement differ from or are in conflict with the Company’s general
employment policies or practices, this letter agreement shall control.

2. Compensation and Employee Benefits.

2.1 Base Salary. Your base salary will be $304,093 on an annualized basis, less
payroll deductions and required withholdings, paid according to the Company’s
regular payroll schedule and procedures. Subject to the other terms of this
letter agreement, your base salary may be modified by the Company in its sole
discretion. Your salary will be effective as of January 1, 2016.

2.2 Discretionary Bonus. You will be eligible to participate in the Company’s
annual bonus program pursuant to the terms of that program and you will be
eligible to receive a bonus of up to thirty percent (30%) of your annual base
salary. Your actual bonus, if any, will be determined by the Company’s Board of
Directors, or the Compensation subcommittee thereof (the “Board”), in its sole
discretion, based upon its evaluation of your performance, the Company’s
performance, and any other considerations it deems relevant. You must be
employed through the bonus payment date to be eligible for, and to earn, any
such bonus. Any bonus payment will be subject to payroll deductions and required
withholdings.

2.3 Employee Benefits. You will be entitled to all employee benefits, including
vacation accrual of twenty (20) days per year and health and disability benefits
for which you are eligible under the terms and conditions of the standard
Company benefit plans which may be in effect from time to time and provided by
the Company to its senior executive-level employees generally. Currently, such
benefits include twelve paid holidays, as well as paid sick leave of up to ten
days per year. Notwithstanding the foregoing, the Company reserves the right to
adopt, amend or discontinue any employee benefit plan or policy, including
changes required by applicable law.

 

1.



--------------------------------------------------------------------------------

2.4 Stock Options. Subject to the approval of the Board pursuant to the
Company’s equity incentive plan you may from time to time be granted stock
options of shares of Company common stock at a per share exercise price equal to
the per share fair market value of the Company’s common stock on the date of
grant as determined by the Board. Option grants are made at regular Board
meetings held approximately once each calendar quarter. Such stock options will
vest as determined by the Board, as long as you remain in continuous service
with the Company and a portion of the shares subject to your outstanding options
may vest on an accelerated basis pursuant to Sections 7 or 8. Except as provided
herein, such stock option will be subject to the provisions of the equity
incentive plan of the Company under which the options are granted and the
applicable form of stock option agreement there under (the “Plan Documents”).

3. Other Activities During Employment.

3.1 Activities. Except with the prior written consent of the CEO, you will not,
during your employment with the Company, undertake or engage in any other
employment, occupation or business enterprise, other than ones in which you are
a passive investor. You may engage in civic and not-for-profit activities so
long as such activities do not interfere with the performance of your job duties
for the Company.

3.2 Investments and Interests. Except as permitted by the first sentence of
Section 3.1 and by Section 3.3, during your employment you agree not to acquire,
assume or participate in, directly or indirectly, any position, investment or
interest known by you to be adverse or antagonistic to the Company, or its
business or prospects, financial or otherwise.

3.3 Noncompetition. During the term of your employment by the Company, except on
behalf of the Company, you will not directly or indirectly, whether as an
officer, director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever that competes
with the Company anywhere in the world, in any line of business engaged in (or
planned to be engaged in) by the Company; provided, however, that anything above
to the contrary notwithstanding, you may own, as a passive investor, securities
of any entity, so long as your direct holdings in any one such corporation do
not in the aggregate constitute more than one percent (1%) of the voting stock
of such corporation.

4. Company Policies; Confidential Information and Inventions Agreement. You
acknowledge your obligations under the Company’s Employee Agreement on
Confidential Information and Inventions, a copy of which is attached as Exhibit
A. You further acknowledge your obligation to abide by the Company’s rules,
policies and procedures.

5. Immigration. The Immigration Reform and Control Act of 1986 requires that
every person present proof to the Company of their identity and eligibility
and/or authorization to accept employment with the Company. In order to comply
with this law you must provide appropriate documentation to prove both your
identity and legal eligibility to be employed at the Company.

 

2.



--------------------------------------------------------------------------------

6. Your Representations and Warranties.

6.1 No Breach of Contract. You represent and warrant that the execution and
delivery of this letter agreement by you and the performance of your obligations
hereunder will not conflict with or breach any agreement, order or decree to
which you are a party or by which you are bound. You warrant that you are
subject to no employment agreement or restrictive covenant preventing full
performance of your duties under this letter agreement.

6.2 No Conflict of Interest. You warrant that you are not, to the best of your
knowledge and belief, involved in any situation that might create, or appear to
create, a conflict of interest with your loyalty to or duties for the Company.

6.3 Notification of Materials or Documents from Other Employers. You further
warrant that you have not brought and will not bring to the Company or use in
the performance of your responsibilities at the Company any materials or
documents of a former employer that are not generally available to the public,
unless you have obtained express written authorization from the former employer
for their possession and use.

6.4 Notification of Other Post-Employment Obligations. You also understand that,
as part of your employment with the Company, you are not to breach any
obligation of confidentiality that you have to former employers, and you agree
to honor all such obligations to former employers during your employment with
the Company.

7. Termination of Employment.

7.1 At-Will Employment Relationship. Your employment with the Company shall be
at-will. Either you or the Company may terminate the employment relationship at
any time, with or without Cause, and with or without advance notice.

7.2 Termination for Cause.

(a) If the Company terminates your employment at any time for Cause (as defined
below), your salary shall cease on the date of termination and you shall not be
entitled to severance pay, COBRA premium payments, pay in lieu of notice or any
other such compensation other than payment of accrued salary and vacation and
such other benefits as expressly required by applicable law or the terms of
applicable benefit plans. The continued vesting of any stock options held by you
shall cease on your employment termination date, and your right to exercise
vested options shall be governed by the Plan Documents.

(b) Definition of Cause. For purposes of this agreement, “Cause” means the
occurrence of any one or more of the following: (i) your conviction of, or plea
of no contest, with respect to any felony or any crime involving fraud,
dishonesty or moral turpitude; (ii) your participation in a fraud or act of
dishonesty that results in material harm to the Company; (iii) your intentional
material violation of any contract or agreement between you and the Company,
including but not limited to this letter agreement or your Employee Agreement on
Confidential Information and Inventions, or your violation of any statutory duty
that you owe to the Company, but only if you do not correct any such violation
within thirty (30) days after written notice thereof has been provided to you
(if such notice is reasonably practicable); or (iv) your gross negligence or
willful neglect of your job duties, as determined by the Board in good faith,
but only if you do not correct such violation within thirty (30) days after
written notice thereof has been provided to you (if such notice is reasonably
practicable).

 

3.



--------------------------------------------------------------------------------

7.3 Severance Benefits For Termination Without Cause or Resignation for Good
Reason.

(a) If the Company terminates your employment without Cause and other than as a
result of your death or disability, or if you resign your employment for Good
Reason (defined below), and provided such termination constitutes a “separation
from service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder, a “Separation from Service”),
you will be eligible to receive the severance benefits described in this
Section 7.3.

(b) You will be eligible to receive, subject to payroll deductions and required
withholdings and net of any amounts earned by you pursuant to any employment or
consulting arrangements obtained by you following such termination (other than
the activities described in the last sentence of Section 3.1), continuation for
nine (9) months of the greater of: (i) your base salary in effect as of such
termination date; or (ii) your base salary as set forth in Section 2.1. In
addition, you will be eligible to receive your potential annual discretionary
bonus amount set forth in Section 2.2, determined as if all performance targets
established by the Board have been satisfied, pro-rated for the number of months
elapsed in the year in which your employment terminates, but in no event will
you receive a bonus pro-rated for greater than nine (9) months. You agree to
notify the Company promptly of any amount earned by you from other employment or
a consulting engagement while you are receiving severance payments under this
letter agreement.

(c) If you timely elect and remain eligible for continued coverage of your group
health insurance under COBRA, the Company will pay your premiums for COBRA
coverage for up to nine (9) months following your Separation from Service,
provided that such payments shall cease if you obtain full-time employment, or
cease to be eligible for COBRA, within such period. You agree to notify the
Company promptly if you obtain full-time employment while the Company is paying
your COBRA premiums under this letter agreement. On the 60th day following your
Separation from Service, the Company will make the first payment under this
clause equal to the aggregate amount of payments that the Company would have
paid through such date had such payments commenced on the Separation from
Service through such 60th day, with the balance of the payments paid thereafter
on the schedule described above. If you become eligible for coverage under
another employer’s group health plan or otherwise cease to be eligible for COBRA
during the period provided in this clause, you must immediately notify the
Company of such event, and all payments and obligations under this clause will
cease.

(d) You will receive acceleration of vesting of all of your then-outstanding and
then-unvested stock option grants as of the date of termination as to the number
of shares that would have vested in their vesting schedules as if you had been
in service for an additional nine (9) months as of your Separation from Service.

(e) Your receipt of any severance benefits under this Section 7.3 is contingent
upon your signing and making effective within sixty (60) days after the
termination date, a full, general release of all claims against the Company in a
form acceptable to the Company containing the language set forth in the Release
Agreement attached as Exhibit B on or after the termination date. The base
salary and bonus severance will be paid in substantially equal installments over
the nine (9) month period following your Separation in Service according to the
Company’s payroll procedures; provided, however, that no payments will be made
to you prior to the 60th day following your Separation from Service. On the
first payroll pay day

 

4.



--------------------------------------------------------------------------------

following the 60th day after your Separation from Service, the Company will pay
you the cash severance amounts you would have received on or prior to such date
in a lump sum in compliance with Code Section 409A and the effectiveness of the
release, with the balance of the cash payments being made as originally
scheduled.

(f) Definition of Good Reason. For purposes of this letter agreement, “Good
Reason” shall mean any one of the following events that occurs without your
consent: (i) the material reduction in your responsibilities, authorities or
functions as an employee of the Company (but not merely a change in reporting
relationships); (ii) a material reduction in your level of compensation
(including base salary, fringe benefits and target bonus under any
corporate-performance based bonus or incentive programs); (iii) a material
change of your place of employment that results in an increase to your round
trip commute of more than fifty (50) miles; or (iv) the Company’s material
breach of this letter agreement. Notwithstanding the foregoing, you must provide
written notice to the Chief Financial Officer of the Company within thirty
(30) days after the date on which such event first occurs, and allow the Company
thirty (30) days thereafter (the “Cure Period”) during which the Company may
attempt to rescind or correct the matter giving rise to Good Reason. If the
Company does not rescind or correct the conduct giving rise to Good Reason to
your reasonable satisfaction by the expiration of the Cure Period, your
employment will then terminate with Good Reason as of such thirtieth day.

7.4 Voluntary or Mutual Termination. You may voluntarily terminate your
employment with the Company at any time without Good Reason. If you terminate
without Good Reason or if your employment terminates as a result of your death
or disability, your salary shall cease on the date of termination and you shall
not be entitled to severance, pay in lieu of notice or any other such
compensation other than payment of accrued salary and vacation and such other
benefits as expressly required in such event by applicable law or the terms of
applicable benefit plans. The continued vesting of any compensatory equity
awards held by you shall cease on the termination date, and your right to
exercise vested awards (or be issued shares under such vested awards) shall be
governed by the terms of the Company’s applicable compensatory equity plans and
the corresponding award agreements.

7.5 Application of Section 409A. If the Company (or, if applicable, the
successor entity thereto) determines that the severance payments and benefits
provided for in this letter agreement (the “Agreement Payments”) constitute
“deferred compensation” under Section 409A of the Internal Revenue Code
(together, with any state law of similar effect, “Section 409A”) and you are a
“specified employee” of the Company or any successor entity thereto, as such
term is defined in Section 409A(a)(2)(B)(i) (a “Specified Employee”), then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the Agreement Payments shall
be delayed as follows: on the earliest to occur of (i) the date that is six
months and one day after the termination date or (ii) the date of your death
(such earliest date, the “Delayed Initial Payment Date”), the Company (or the
successor entity thereto, as applicable) shall (A) pay to you a lump sum amount
equal to the sum of the Agreement Payments that you would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payment of the Agreement Payments had not been delayed pursuant to this
Section 7.5 and (B) commence paying the balance of the Agreement Payments in
accordance with the applicable payment schedules set forth in this letter
agreement. For the avoidance of doubt, it is intended that (1) each installment
of the Agreement Payments provided in this letter agreement is a separate
“payment” for purposes of Section 409A, (2) all Agreement Payments satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under of Treasury Regulation 1.409A-1(b)(4) and
1.409A-1(b)(9)(iii), and (3) the Agreement Payments consisting of COBRA premiums
also satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation
1.409A-1(b)(9)(v).

 

5.



--------------------------------------------------------------------------------

8. Change in Control.

8.1 Definitions.

(a) “Change in Control” shall mean an Ownership Change Event (as defined below)
or a series of related Ownership Change Events (collectively, a “Transaction”)
wherein the stockholders of the Company immediately before the Transaction do
not retain direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities of the
Company or, in the case of a Transaction described in Section 8.1(b)(iii), the
corporation or other business entity to which the assets of the Company were
transferred (the “Transferee”), as the case may be. For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting securities of one
or more corporations or other business entities that own the Company or the
Transferee, as the case may be, either directly or through one or more
subsidiary corporations or other business entities.

(b) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; or (iii) the
sale, exchange or transfer of all or substantially all of the assets of the
Company.

8.2 Severance. On the consummation of any Change in Control (i) any remaining
unvested portion of your stock options will be accelerated such that fifty
percent (50%) of your outstanding and then-unvested options become fully vested
and exercisable as of the date of the Change in Control (the “Acceleration”) and
(ii) 100% of the shares subject to the Incentive Award shall accelerate and be
fully exercisable immediately prior to the consummation of any Change of
Control. If on or within twelve (12) months following a Change in Control, the
Company or a successor corporation terminates your employment without Cause and
other as a result of your death or disability, or you resign for Good Reason (a
“Change in Control Termination”), and provided that such termination constitutes
a Separation from Service, then subject to your obligations below, and in lieu
of any severance benefits set forth in Section 7.3 herein, you will be entitled
to receive (collectively, the “Change in Control Severance Benefits”):

(a) Subject to payroll deductions and required withholdings and net of any
amounts earned by you pursuant to any employment or consulting arrangements
obtained by you following such termination (other than the activities described
in the last sentence of Section 3.1), continuation for twelve (12) months of the
greater of: (i) your base salary in effect as of such termination date; or
(ii) your base salary as set forth in Section 2.1. In addition, you will be
eligible to receive 100% of your potential annual discretionary bonus amount set
forth in Section 2.2, determined as if all performance targets established by
the Board have been satisfied.

(b) You will receive acceleration of vesting of all of your then-outstanding and
then-unvested stock option grants as of the date of termination such that the
remaining fifty percent (50%) of your unvested options following the
Acceleration become fully vested and exercisable.

 

6.



--------------------------------------------------------------------------------

(c) If you timely elect and remain eligible for continued coverage of your group
health insurance under COBRA, the Company will pay your premiums for COBRA
coverage for up to twelve (12) months following your Separation from Service,
provided that such payments shall cease if you obtain full-time employment, or
cease to be eligible for COBRA, within such period. You agree to notify the
Company promptly if you obtain full-time employment while the Company is paying
your COBRA premiums under this letter agreement. On the 60th day following your
Separation from Service, the Company will make the first payment under this
clause equal to the aggregate amount of payments that the Company would have
paid through such date had such payments commenced on the Separation from
Service through such 60th day, with the balance of the payments paid thereafter
on the schedule described above. If you become eligible for coverage under
another employer’s group health plan or otherwise cease to be eligible for COBRA
during the period provided in this clause, you must immediately notify the
Company of such event, and all payments and obligations under this clause will
cease.

(d) As a precondition of receiving the Change in Control Severance Benefits, you
must first sign and make effective on or after the termination date a full,
general release of claims against the Company in a form acceptable to the
Company containing the language set forth in the Release Agreement attached as
Exhibit B.

8.3 Parachute Payments.

(a) If any payment or distribution in the nature of compensation (within the
meaning of Section 280G(b)(2) of the Code) to you or for your benefit, whether
under this letter agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) (together with any interest or penalties imposed with
respect to such excise tax, the “Excise Tax”), then you will be entitled to
receive from the Company an additional payment (the “Gross-Up Payment”) in an
amount equal to (i) all Excise Taxes (including any interest or penalties
imposed with respect to such taxes) on the Payment (the “First Reimbursement
Payment”), (ii) all federal, state and local income taxes and employment taxes
on the First Reimbursement Payment, and (iii) all Excise Taxes (including any
interest or penalties imposed with respect to such taxes) on the First
Reimbursement Payment.

(b) All determinations required to be made under this Section 8.3 including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the nationally recognized certified public tax accounting firm
used by the Company or, if such firm declines to serve, such other nationally
recognized certified public tax accounting firm as you may designate (the
“Accounting Firm”). The Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code. The Accounting Firm shall provide its calculations, together with
detailed supporting documentation, to the Company and you within thirty
(30) calendar days after the date on which your right to a Payment is triggered
(if requested at that time by the Company or you) and/or at such other times as
requested by the Company or you. If the Accounting Firm determines that no
Excise Tax is payable with respect to a Payment, it shall furnish the Company
and you with an opinion reasonably acceptable to you that no Excise Tax will be
imposed with respect to such Payment. If the Accounting Firm determines that an
Excise Tax is payable with respect to a Payment, it shall furnish to the Company
and you an opinion reasonably acceptable to you of the amount of Excise Tax
payable with respect to the Payments and the amount of Gross-Up Payment due to

 

7.



--------------------------------------------------------------------------------

you. The Company will pay the Gross-Up Payment to you within thirty (30) days of
the date the Company receives the Accounting Firm’s opinion, but in no event
later than the end of your tax year following your tax year in which you pay the
Excise Tax. The Company shall bear all reasonable expenses with respect to the
determinations by the Accounting Firm required to be made hereunder. Any
determination by the Accounting Firm shall be binding upon the Company and you.

9. General Provisions.

9.1 Dispute Resolution. To aid in the rapid and economical resolution of any
disputes which may arise under this Agreement, the parties agree that any and
all claims, disputes or controversies of any nature whatsoever arising from or
regarding the interpretation, performance, negotiation, execution, enforcement
or breach of this Agreement, or your relationship with the Company, including
statutory claims, shall be resolved by confidential, final and binding
arbitration conducted before a single arbitrator with Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) in San Francisco, California, in accordance
with JAMS’ then-applicable employment arbitration rules (which may be reviewed
at www.jamsadr.com/rules-employment-arbitration/). The parties acknowledge that
by agreeing to this arbitration procedure, they waive the right to resolve any
such dispute through a trial by jury, judge or administrative proceeding. The
parties will have the right to be represented by legal counsel at any
arbitration proceeding. The arbitrator shall: (i) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and
(ii) issue a written statement signed by the arbitrator regarding the
disposition of each claim and the relief, if any, awarded as to each claim, the
reasons for the award, and the arbitrator’s essential findings and conclusions
on which the award is based. The Company shall bear all JAMS’ arbitration fees
and administrative costs in excess of the amount of administrative fees (e.g.,
filing fees) that you would otherwise be required to pay if the dispute were
decided in a court of law. Nothing in this Agreement shall prevent any party
from obtaining injunctive or other provisional relief in court to prevent
irreparable harm pending the conclusion of any arbitration proceeding.

9.2 Severability. Whenever possible, each provision of this letter agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this letter agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as possible.

9.3 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the next day after sending by overnight courier, to the
Company at its primary office location and to you at your address as listed on
the Company payroll.

9.4 Waiver. If either party should waive any breach of any provisions of this
letter agreement, you or the Company shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
letter agreement.

9.5 Entire Agreement. This letter agreement, together with its exhibits,
constitutes the entire and exclusive agreement between you and the Company, and
it supersedes any prior agreement, promise, representation, or statement,
written or otherwise, between you

 

8.



--------------------------------------------------------------------------------

and the Company with regard to this subject matter. It is entered into without
reliance on any promise, representation, statement or agreement other than those
expressly contained or incorporated herein, and it cannot be modified or amended
except in a writing signed by you and a duly authorized officer of the Company.

9.6 Counterparts. This letter agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same letter
agreement.

9.7 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

9.8 Successors and Assigns. This letter agreement is intended to bind and inure
to the benefit of and be enforceable by you, the Company and your and its
respective successors, assigns, heirs, executors and administrators, except that
you may not assign any of your duties hereunder and you may not assign any of
your rights hereunder without the written consent of the Company.

9.9 Governing Law. All questions concerning the construction, validity and
interpretation of this letter agreement will be governed by the law of the State
of California as applied to contracts made and to be performed entirely within
California.

9.10 Attorneys’ Fees. If either party hereto brings any action to enforce your
or its rights hereunder, the prevailing party in such action shall be entitled
to be paid by the other party such prevailing party’s reasonable attorneys’ fees
and costs incurred in such action.

Enclosed is your Employee Agreement on Confidential Information and Inventions,
which you should read carefully.

To indicate your acceptance of the Company’s offer, please sign this letter
agreement in the space provided below and return it to me.

 

Sincerely,

 

CYMABAY THERAPEUTICS

By:  

/s/ Harold Van Wart

 

Harold Van Wart

 

Chief Executive Officer

 

9.



--------------------------------------------------------------------------------

Accepted and agreed: /s/ Kirk Rosemark Kirk Rosemark

EXHIBIT A - Employee Agreement on Confidential Information and Inventions

EXHIBIT B - Release Agreement

 

10.



--------------------------------------------------------------------------------

EXHIBIT A

CymaBay Therapeutics, Inc.

7999 Gateway Blvd., Suite 130

Newark, CA 94560-1144

Phone 510 293-8800        Fax 510 293-9090

February 23, 2016

EMPLOYEE AGREEMENT ON CONFIDENTIAL

INFORMATION AND INVENTIONS

THIS AGREEMENT is between CymaBay Therapeutics, Inc. a Delaware Corporation
(“the Company”), and Kirk Rosemark, (the “Employee”).

PURPOSE OF AGREEMENT

I want to be employed by the Company, and the Company wants to employ me,
provided that, in so doing, it can protect its trade secrets and inventions,
ideas, information, business, and good will.

In consideration of this purpose, and the mutual promises in this Agreement, I
agree with the Company as follows:

1. Term

(A) My employment with the Company is an at-will relationship that may be
terminated by either the Company or me with or without cause for any reason
whatsoever at any time upon notice to the other party.

(b) If my employment is terminated for any reason, I will be entitled only to
the compensation earned by me as of the date of termination.

2. Confidential Information. I will hold in confidence and use only for the
benefit of the Company during the term of my employment and for five years after
the termination of my employment all Confidential Information of the Company,
its Affiliates, and all Confidential Information of companies or persons other
than the Company given to the Company under an agreement prohibiting its
disclosure. “Confidential Information” refers to valuable technical or business
information that is not known by the public. By way of example, Confidential
Information may include information relating to: inventions or products,
including unannounced products; research and development activities;
requirements and specifications of specific customers and potential customers;
nonpublic financial information; and quotations or proposals given to customers.

These restrictions on disclosure do not apply if the information is or becomes
publicly known through no wrongful act on my part or the information is
explicitly approved for release under such circumstances by an officer of the
Company.

 

11.



--------------------------------------------------------------------------------

3. Disclosure and Assignment of Inventions. I hereby assign to the Company my
entire right, title and interest in all inventions. “Inventions” refer to
(a) all technical or business innovations, whether or not patentable or
copyrightable, made by me during the term of my employment; and (b) all
technical or business innovations, whether or not patentable, based upon the
Company’s Confidential Information and made by me after leaving the Company’s
employ. I will keep adequate written records of all inventions made by me, such
as notebooks, sketches, program listings and the like, which are the property of
the Company. Notwithstanding the foregoing, I am not required to assign to the
Company, although I must disclose, any inventions: (a) for which no equipment,
supplies, facilities or Confidential Information of the Company were used and
which was developed entirely on my own time; (b) which at the time of conception
or reduction to practice did not relate directly to the business of the Company
or the Company’s actual or demonstrably anticipated research or development and
(c) which did not result from any work I performed for the Company. The
disclosure of such inventions must be made so that the parties can make a
determination whether such inventions do in fact qualify for exclusion from
assignment to the Company. The Company will keep confidential any such
information I disclose. I will take all steps necessary to assist the Company in
securing any patents, copyrights or other protection for inventions which I am
required to assign to the Company as provided above. If I am unable or
unwilling, whether during my employment or after termination, to sign any papers
needed to apply for or pursue any patent or copyright registrations for
inventions, I agree that the Company is my attorney-in-fact for that purpose and
can sign such papers as my agent and take any other actions necessary to pursue
these registrations.

4. List of Inventions I Own. I have attached as Exhibit A a list of inventions I
own, which is a complete list of all technical or business innovations I own
either alone or jointly with others on the date of this Agreement. I agree that
I will not incorporate any of these prior inventions into products being
developed for the Company without the prior knowledge and written consent of the
Company. Should the Company wish to use any of my inventions in its business,
the Company will negotiate with me for a purchase of or license to use such
invention on mutually agreeable terms. If no such list is attached, or if no
such inventions are listed thereon, I represent that I do not own any inventions
at the time of signing this Agreement.

5. Tangible Materials. All tangible materials that incorporate Confidential
Information are the Company’s property, and I will give all of these materials
and any other documents and materials which are the property of the Company,
including but not limited all notes of any research or other work which I have
performed for the Company and all biological materials created, used or held by
me in the course of my work for the Company, back to the Company at the
termination of my employment or earlier upon the Company’s request.

6. Solicitation of Employees. I understand that information about the Company’s
employees, such as their skills, performance ratings, and salary histories,
constitutes Confidential Information owned by the Company. I agree that, for a
period of twelve (12) months after termination of my employment for any reason,
I will not, either directly or indirectly, solicit, induce, recruit or encourage
any of the Company’s employees to leave their employment, or take away such
employees, or attempt to do any of these things, whether on my own behalf or on
behalf of any other person, since to do so would necessarily involve using
Confidential Information.

 

12.



--------------------------------------------------------------------------------

8. Termination. In the event of termination of my employment for any reason, I
agree that, as requested by the Company, I will sign and deliver a “Termination
Certification” in the form attached to this Agreement as Exhibit B. I also agree
that the Company may give notice to my new employer of my duties under this
Agreement.

9. Duty of Loyalty. During my employment with the Company, I will not engage in
any business activity (either for my own profit or for anyone else) that
competes with the Company’s business.

10. Duties to Third Parties. I represent that, to the best of my knowledge,
compliance with the terms of this Agreement will not violate any duty that I may
have to anyone other than the Company (such as a former employer) to keep such
person’s proprietary information in confidence or to refrain from using that
person’s patents or copyrights. If at any time during my employment with the
Company, I am asked by the Company to perform work which I believe may cause me
to violate a duty I have to someone other than the Company, I will immediately
inform an officer of the Company so that an assessment of the situation may be
made. I also agree that I will not, during my employment with the Company, bring
onto the Company’s premises, use or disclose to the Company any proprietary
information or trade secrets of any former employer or any other person without
that person’s consent.

11. Miscellaneous. This is the only agreement between the Company and myself
about confidential information and the ownership of inventions, and may not be
modified, amended or terminated, in whole or in part, except in a writing signed
by me and by an officer of the Company. Any later change in my title,
compensation or duties will not affect this Agreement. This Agreement will
survive termination of my employment for any reason, and will continue for the
benefit of and will be binding upon the successors, assigns, heirs and legal
representatives of the Company and myself. Any waiver by the Company of a breach
of any of the obligations of this Agreement by me will not operate or be
construed as a waiver of any other or subsequent breach by me. In the event any
provision of this Agreement is held to be invalid, void or unenforceable, the
remaining provisions will nevertheless continue in full force and effect without
being impaired or invalidated in any way. The prevailing party in any legal
action brought by one party against the other and arising out of this Agreement
shall be entitled, in addition

 

13.



--------------------------------------------------------------------------------

to any other rights and remedies it may have, to reimburse for its expenses,
including court costs and reasonable attorney’s fees. This Agreement will be
governed by the laws of the State of California governing contracts between
residents to be performed in the State of California.

 

CymaBay Therapeutics, Inc.     Employee By:  

/s/ Harold Van Wart

    By:   /s/ Kirk Rosemark  

Harold Van Wart

Chief Executive Officer

    Signature  

 

 

 

   

 

Date     Kirk Rosemark

 

   

 

  March 22, 2016       Date

 

14.



--------------------------------------------------------------------------------

EXHIBIT A

List of Inventions I Own (see para. 4.)

 

15.



--------------------------------------------------------------------------------

EXHIBIT B

Termination Certificate

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists, equipment,
computer programs or listings, other documents or property or any reproductions
of any of these materials belonging to CymaBay Therapeutics, Inc., a Delaware
corporation, its subsidiaries, successors or assigns (collectively, the
“Company”).

I further certify that I have complied with all the terms of the Company’s
Employee Confidential Information and Inventions Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined in that agreement) conceived or made buy me (solely or jointly with
others) covered by that agreement.

I further agree that, in compliance with the Employee Confidential Information
and Inventions Agreement, I will preserve as confidential all trade secrets,
confidential knowledge, data or other proprietary information relating to
inventions or products, including but not limited to unannounced products,
research and development activities, requirements and specifications of specific
customers and potential customers, nonpublic financial information, and
quotations or proposals given to customers, including any information disclosed
to the Company in confidence by any third party.

I further agree that for twelve (12) months from this date, I will not solicit,
induce, recruit or encourage any of the Company’s employees to leave their
employment.

 

 

 

Signature  

 

Kirk Rosemark  

 

Date

 

16.



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE AGREEMENT

(To be signed on or after the Separation Date)

I understand that my employment with CymaBay Therapeutics (the “Company”)
terminated effective                     ,          (the “Separation Date”). The
Company has agreed that if I choose to sign this Release Agreement (“Release”),
the Company will provide certain severance benefits (minus the required
withholdings and deductions) pursuant to the terms of the employment agreement
dated                      (as amended, the “Letter Agreement”). I understand
that I am not entitled to such severance benefits unless I sign this Release,
and it becomes fully effective.

I understand that this Release, together with the Letter Agreement, constitutes
the complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.

I hereby confirm my obligations under my Employee Agreement on Confidential
Information and Inventions with the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.

In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release Company
and its current and former directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release. This general release includes, but is not limited to: (a) all
claims arising out of or in any way related to my employment with the Company or
the termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended).

Nothing in this Release shall prevent me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby acknowledge and agree that I shall
not recover any monetary benefits in connection with any such proceeding.

 

17.



--------------------------------------------------------------------------------

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
twenty-one (21) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

I accept and agree to the terms and conditions stated above:

 

 

 

     

 

Date     Kirk Rosemark

 

18.